Citation Nr: 1418078	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-09 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arteriosclerotic heart disease.  

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a tailbone disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1963.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In his March 2010 substantive appeal, the Veteran indicated that he had a left hip disability which was related to his service.  As that issue has not been considered by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ.  


FINDINGS OF FACT

1.  In an unappealed September 1998 decision, the RO determined that the Veteran was not entitled to service connection for arteriosclerotic heart disease, then claimed as coronary artery disease.

2.  Evidence associated with the claim file since the September 1998 rating decision does not relate to unestablished facts necessary to substantiate the claim for service connection for arteriosclerotic heart disease and does not raise a reasonable possibility of substantiating the claim.  

3.  Objective evidence of a right knee disability is not demonstrated by the evidence of record.

4.  Objective evidence of a tailbone disability is not demonstrated by the evidence of record.

5.  A lumbar spine disability is not related to service.

6.  Diabetes mellitus, type II is not related to service.


CONCLUSIONS OF LAW

1.  The criteria to reopen the issue of entitlement to service connection for arteriosclerotic heart disease are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for a tailbone disability are not met. 38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for a lumbar spine disability are not met. 38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for service connection for diabetes mellitus, type II, are not met. 38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

January 2008 and April 2008 letters satisfied the duty to notify provisions for the Veteran's new and material evidence and service connection claims.  These letters notified the Veteran of the necessary evidence to reopen a claim and notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his claimed disabilities on daily life and occupational functioning.

The claim was subsequently readjudicated, most recently in a January 2010 statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

The Veteran has not been afforded a VA examination to determine whether his claimed right knee, tailbone or low back disabilities or whether his diabetes mellitus, type II is related to service.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

The standards of McClendon are not met, because the credible evidence of record does not demonstrate an in-service injury related to the Veteran's claimed disabilities nor does the evidence indicate a relationship between his claimed disabilities and service.  A VA examination under the duty to assist is not warranted. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

I.  New and Material Evidence

A determination by the RO becomes final if not appealed within one year of the date of the notice of the adverse determination, except a claim previously denied by the RO may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108, 7105. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In an September 1998 rating decision, the RO denied service connection for coronary artery disease. 

The Veteran did not appeal the adverse decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  The decision became final on the basis of the evidence then of record. 38 U.S.C.A. § 7105.

The additional evidence presented since the rating decision in September 1998 consists of additional VA records, buddy statements in support of the Veteran's claims, and statements from the Veteran.

The September 1998 rating decision denied the Veteran's claim for arteriosclerotic heart disease, then claimed as coronary artery disease, because the evidence did not demonstrate an incurrence of heart disease in service.

The evidence added to the claim file since the September 1998 rating decision merely demonstrates the presence of heart disease, a fact considered by the Regional Office in September 1998.  Regrettably, the additional evidence fails to demonstrate or suggest that the Veteran's present heart disability began in or is in any way related to his service.  

As evidence which raises a reasonable possibility of substantiating the claim has not been submitted since the final September 1998 rating decision, reopening the Veteran's claim for service connection for a heart disability is not warranted.

II.  Service Connection Laws and Regulations

Service connection requires credible and competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For certain chronic disorders, including arthritis and diabetes mellitus, type II, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).

A disability at the time of filing of a claim or at any time during the pendency of an appeal warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III.  Entitlement to Service Connection for a Right Knee Disability

The Veteran asserts that he injured his right knee after a fall from a telephone pole during service.

Service treatment records note that, in March 1962, the Veteran fell from a telephone pole and sustained a puncture wound to the left calf.  The Veteran received four sutures, the dressing was cleaned, and he was returned to duty.  Records pertaining to this injury note no injury to the right knee whatsoever.  The Veteran's March 1963 report of medical examination for separation from service reports normal knees.

In an August 1998 VA examination for an unrelated disability, the Veteran reported that in 1962 he fell off a telephone pole and sustained an injury to the left calf which led to intense pain and injury.  The Veteran reported no injury to his right knee at that time.  

Post-service treatment records are silent as to a right knee disability.  

Service connection requires that the evidence of record must at least be in equipoise to demonstrate an in-service injury or disease, a current disability and a link between the two.  Here, the Veteran has asserted that an in-service injury to the right knee occurred, however, the evidence weighs against such a finding as the Veteran was treated for a left leg injury in service and it stands to reason that, had the Veteran injured his right knee during his fall, treatment notes would document that injury.  

Moreover, even if the Veteran did injure his right knee at that time as he claims, as there is no evidence of a right knee disability at the time of separation or within a year thereafter, if the Veteran did injure his right knee in service, that injury appears to be acute.

Finally, in the absence of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has reported knee pain, the Veteran's reported symptoms are not supported by objective examination and testing and he does not have a diagnosed disability.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285   (1999). 

A current disability, one of the elements of service connection, has not been demonstrated at any time during the appeal period.

The preponderance of the evidence is against the claim of service connection for a right knee disability; there is no doubt to be resolved; and service connection is not warranted.

IV.  Entitlement to Service Connection for a Tailbone Disability and Entitlement to Service Connection for a Lumbar Spine Disability

The Veteran asserts that he injured his tailbone and low back after a fall from a telephone pole during service.

Service treatment records note that, in March 1962, the Veteran fell from a telephone pole and sustained a puncture wound to the left medial calf.  Records note no injury to the tailbone or back whatsoever.  The Veteran's March 1963 report of medical examination for separation from service reports normal spine.  

In an August 1998 VA examination for an unrelated disability, the Veteran reported that in 1962 he fell off a telephone pole and sustained an injury to the left calf which led to intense pain and injury.  The Veteran reported no injury to his tailbone or back at that time.  

Treatment records from the VA medical center include a September 1998 report that the Veteran had a history of chronic low back pain since a 1993 back injury.  

A June 2001 orthopedic surgery note includes the Veteran's report of low back pain for ten years.  It was noted that the Veteran was obese with average muscular development and good posture.  There were no abnormalities in the upper sacrum, degenerative joint disease at several levels of the spine was noted.  

An April 2006 treatment note reported that the Veteran had recurrent back pain with radiation and a history of herniated back which were diagnosed between ten and twelve years prior following an injury at work picking up boxes.

In a February 2008 statement in support of the Veteran's claim, the Veteran's friend stated that the Veteran's back problems kept him from bending over and pick up even a small item on the floor.  An employer's February 2008 letter noted that the Veteran was unable to stand for extended periods of time and often could not stock items at the store where he worked.

A February 2008 treatment note reported chronic low back pain, the onset of which was 1992.

Service treatment records do not demonstrate an in-service tailbone or spine injury; separation examinations do not demonstrate either disability; and the Veteran  describes his fall off a telephone pole as causing injury to his tailbone and lumbar spine many decades after service.

A current tailbone injury is not shown by the competent evidence of record and, while the Veteran is competent to testify as to symptoms such a pain, he is not competent to testify as to the existence of a tailbone disability.  

A current tailbone disability is not established and, in the absence of proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The evidence demonstrates the Veteran sustained an injury to the spine in the 1990s, many years after service.  While the Veteran has asserted constant pain since service in conjunction with his claim for service connection, he has consistently attributed his back  pain to a work injury in the 1990s in numerous statements made to medical providers while seeking treatment for his back.

The Board finds that the Veteran is not credible with respect to the onset of his back disability.  There is no credible and competent evidence that the current spine disability is related to service; rather the evidence of record clearly attributes the Veteran's spine disability to the post-service work injury.

The preponderance of the evidence is against the claims of service connection for a tailbone disability and service connection for a low back disability; there is no doubt to be resolved; and service connection is not warranted.

V.  Entitlement to Service Connection for Diabetes Mellitus, Type II

Service treatment records are completely silent as to any treatment for or diagnosis of diabetes mellitus in service or for several decades thereafter.

VA treatment notes first demonstrate findings of borderline diabetes in December 2000 and the Veteran is noted as having stable diabetes in April 2001.  Treatment records note that the Veteran is obese.

The evidence of record contains no competent medical evidence which suggests an incurrence of diabetes in service or any relationship whatsoever between diabetes and the Veteran's service.  

As a lay person, the Veteran is competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not shown, however, to have the medical expertise to make any determination as to whether his diabetes is related to service.  While the Veteran stated in May 2008 that his diabetes "had to start somewhere" the Veteran is not competent to make the determination that there was a relationship between service and his diabetes.  

Neither an incurrence of diabetes in service or within a year of service nor a competent nexus linking the Veteran's service and his current disability is shown by the record.  

The preponderance of the evidence is against the claim of service connection for  diabetes mellitus, type II; there is no doubt to be resolved; and service connection is not warranted.

	












ORDER

New and material evidence has not been received and the Veteran's petition to reopen a claim of entitlement to service connection for arteriosclerotic heart disease is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a tailbone disability is denied .

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for diabetes mellitus, type II is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


